Civil action to recover damages for an alleged negligent injury arising out of a collision between defendant's automobile, driven at the time by defendant's wife, and a truck, owned by John C. Cobb and operated by the plaintiff.
The usual issues of negligence, contributory negligence and damages were submitted to the jury and answered in favor of the plaintiff.
From a judgment on the verdict, the defendant appeals, assigning errors.
Although it appears that the truck, operated by the plaintiff, and the defendant's automobile approached an intersection at right angles, and the truck ran into the side of the defendant's car, striking it with considerable force, nevertheless, on conflicting evidence, the jury has exculpated the plaintiff from blame and found the defendant guilty of negligence which resulted in the collision. A different verdict might well have been rendered. Indeed, the owner of the truck, after investigating the matter, was satisfied of his liability, and has settled with the defendant for the injury done to his car. But it is not pleaded that the plaintiff participated in this settlement so as to bar his right of action. The record contains no valid exceptive assignment of error.
No error.